       Case 2:20-cv-00070-AJS-CRE Document 14 Filed 05/05/20 Page 1 of 2



                      THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DWAYNE L. RIECO,                                  )
                                                   )       20-cv-00070
                            Plaintiff,             )
                                                   )       ELECTRONICALLY FILED
                       v.                          )
                                                   )
 C/O JOHNSTON, et al.,                             )
                                                   )
                            Defendants.            )


             MEMORANDUM ORDER ADOPTING MAGISTRATE JUDGE’S
                REPORT AND RECOMMENDATION (DOC. NO. 11)

       This case has been referred to Chief United States Magistrate Judge Cynthia Reed Eddy

for pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 626(b)(1)(A) and

(B), and Rules 72.C and 72.D of the Local Rules for Magistrate Judges.

       On April 14, 2020, the Magistrate Judge issued a Report and Recommendation (Doc. No.

11) recommending that Plaintiff’s Motion for Leave to Proceed in forma pauperis (Doc. No. 5)

be denied in accordance with 28 U.S.C. § 1915(g) and that this action be dismissed without

prejudice to Plaintiff reopening it by paying the full statutory filing fee and administrative filing

fees, totaling $400.00. Service of the Report and Recommendation was made, and Plaintiff was

advised that written objections to the Report and Recommendation were due by May 5, 2020.

To date, Plaintiff has not filed any objections.

       For the same reasons stated in the Magistrate Judge’s Report and Recommendation,

Plaintiff’s motion for leave to proceed in forma pauperis is DENIED. Plaintiff is no stranger to

the in forma pauperis standards, generally, and the “three strike” standards, specifically, and

Plaintiff’s Complaint fails to establish “imminent danger” as defined under the law.
                                                       1
       Case 2:20-cv-00070-AJS-CRE Document 14 Filed 05/05/20 Page 2 of 2



        After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation, the following Order is entered:

                                  AND NOW, this 5th day of May, 2020,

        It is hereby ORDERED that Plaintiff’s Motion for Leave to Proceed in forma pauperis

(Doc. No. 5) is DENIED, the Report and Recommendation (Doc. No. 11) is adopted as the

Opinion of the Court, and this case is DISMISSED WITHOUT PREJUDICE to reopening

once Plaintiff pays in full the applicable filing fees.



                                                So ORDERED this 5th day of May, 2020

                                                s/ Arthur J. Schwab
                                                Arthur J. Schwab
                                                United States District Judge



cc:     DWAYNE L. RIECO
        HU-2494
        SCI Greene
        175 Progress Drive
        Waynesburg, PA 15370
        (Via First Class U.S. Mail)




                                                   2
